                                                       THE HONORABLE MARY JO HESTON
 1
                                                                            Chapter 13
 2

 3

 4

 5

 6

 7                        UNITED STATES BANKRUPTCY COURT
                   WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8

 9
     In re                                       Chapter 13
10
     SARAH HOOVER,                               Case No.: 19-42890-MJH
11
                    Debtor.                      Adversary No.: 20-04002-MJH
12

13 SARAH HOOVER,                                 DEFENDANTS’ NOTICE OF
                                                 APPEAL AND STATEMENT OF
14                                               ELECTION
                    Plaintiff,
15
             vs.
16
   QUALITY LOAN SERVICE
17 CORPORATION OF WASHINGTON,
   PHH MORTGAGE CORPORATION
18 D/B/A PHH MORTGAGE SERVICES,
   HSBC BANK USA, N.A., AS
19 TRUSTEE OF THE FIELDSTONE
   MORTGAGE INVESTMENT TRUST,
20 SERIES 2006-2, NEWREZ, LLC, AND
   IH6 PROPERTY WASHINGTON, L.P.
21 D/B/A INVITATION HOMES

22                  Defendants.
23

24 / /

25 / /

26
      NOTICE OF APPEAL AND STATEMENT OF ELECTION                                     HOUSER LLP
      AP NO. 20-04002-MJH                                             600 University St., Ste. 1708
      Page 1                                                                   Seattle, WA 98101
                                                                              PH: (206) 596-7838
                                                                            FAX: (206) 596-7839
      Case 20-04002-MJH          Doc 89   Filed 02/26/21   Ent. 02/26/21 19:26:29    Pg. 1 of 40
 1 Part 1: Identify the appellant(s)

 2            1. Name(s) of appellants: PHH Mortgage Corporation D/B/A PHH Mortgage
 3               Services, NewRez, LLC, and HSBC Bank USA, N.A., as Trustee of the
                 Fieldstone Mortgage Investment Trust, Series 2006-2
 4
              2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the
 5               subject of this appeal:
 6
                                                             For appeals in a bankruptcy case and
 7              For appeals in an adversary proceeding.      not in an adversary proceeding.
                 Plaintiff                                   Debtor
 8               Defendant                                   Creditor
                 Other (describe)                            Trustee
 9              ________________________                      Other (describe)
10                                                           ________________________

11 Part 2: Identify the subject of this appeal

12

13      1. Describe the judgment, order, or decree appealed from: Memorandum Decision on
           Cross-Motions for Summary Judgment (Doc. 81) and Order on Cross-Motions for
14         Summary Judgment (Doc. 82)
15      2. State the date on which the judgment, order, or decree was entered: February 8, 2021.
16         The Bankruptcy Court granted an extension of time to appeal to February 26, 2021,
           pursuant to FRBP 8002(d).
17
     A copy of the Memorandum Decision and Order appealed from is attached hereto.
18
19 Part 3: Identify the other parties to the appeal

20
   List the names of all parties to the judgment, order, or decree appealed from and the names,
21 addresses, and telephone numbers of their attorneys:

22       Party:          Sarah Hoover (Plaintiff/Debtor)
23       Attorneys: Christina L. Henry                             Jason D. Anderson
                    Henry & Degraaff, P.S.                         Anderson Santiago, PLLC
24                  787 Maynard Ave S., Suite B                    787 Maynard Ave S., Suite B
                    Seattle, WA 98104                              Seattle, WA 98104
25                  Telephone: (206) 330-0595                      Telephone: (206) 395-2665
                    Facsimile: (206) 400-7609                      Facsimile: N/A
26                  chenry@hdm-legal.com                           Jason@alkc.net
     NOTICE OF APPEAL AND STATEMENT OF ELECTION                                          HOUSER LLP
     AP NO. 20-04002-MJH                                                  600 University St., Ste. 1708
     Page 2                                                                        Seattle, WA 98101
                                                                                  PH: (206) 596-7838
                                                                                FAX: (206) 596-7839
     Case 20-04002-MJH          Doc 89     Filed 02/26/21    Ent. 02/26/21 19:26:29      Pg. 2 of 40
 1        Party:       Quality Loan Service Corporation of
                       Washington
 2
          Attorney:    Joseph W. McIntosh
 3                     McCarthy & Holthus, LLP
                       108 1st Ave South, Suite 300
 4                     Seattle, WA 98104
                       Telephone: (206) 596-4842
 5                     Facsimile: N/A
                       jmcintosh@mccarthyholthus.com
 6
          Party:       IH6 Property Washington, L.P.
 7
          Attorney:    John A. McIntosh
 8                     Schweet Linde & Coulson, PLLC
                       575 S. Michigan St.
 9                     Seattle, WA 98108
                       Telephone: (206) 381-0118
10                     Facsimile: N/A
                       johnm@schweetlaw.com
11
          Party:       PHH Mortgage Corporation D/B/A PHH
12                     Mortgage Services, NewRez, LLC, and
                       HSBC Bank USA, N.A., as Trustee of
13                     the Fieldstone Mortgage Investment
                       Trust, Series 2006-2 (Appellants)
14
          Attorney:    Emilie K. Edling
15                     Robert W. Norman, Jr.
                       Houser LLP
16                     9600 SW Oak St, Suite 570
                       Portland, OR 97223
17                     Telephone: (503) 914-1382
                       Facsimile: (949) 679-1112
18
19 Part 4: Optional election to have appeal heard by District Court (applicable only in

20 certain districts)

21 If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate
   Panel will hear this appeal unless, pursuant to 28 U.S.C. § 168(c)(1), a party elects to have
22 the appeal heard by the United States District Court. If an appellant filing this notice wishes

23 to have the appeal heard by the United States District Court, check below. Do not check the
   box if the appellant wishes the Bankruptcy Appellate Panel to hear the appeal.
24
                Appellant elects to have the appeal heard by the United States District Court
25                rather than by the Bankruptcy Appellate Panel.
26
     NOTICE OF APPEAL AND STATEMENT OF ELECTION                                        HOUSER LLP
     AP NO. 20-04002-MJH                                                600 University St., Ste. 1708
     Page 3                                                                      Seattle, WA 98101
                                                                                PH: (206) 596-7838
                                                                              FAX: (206) 596-7839
     Case 20-04002-MJH        Doc 89     Filed 02/26/21    Ent. 02/26/21 19:26:29      Pg. 3 of 40
 1 Part 5: Sign below

 2   /s/ Emilie K. Edling                                 Date: February 26, 2021
 3   Signature of attorney for appellant(s)(or
     appellant(s) if not represented by an attorney
 4

 5
     Name, address, and telephone number of
 6   attorney (or appellant(s) if not represented by
 7   an attorney):

 8   Emilie K. Edling WSBA No. 45042
     eedling@houser-law.com
 9   Robert W. Norman, Jr. WSBA No. 37094
     bnorman@houser-law.com HOUSER LLP
10
     600 University St., Ste. 1708
11   Seattle, WA 98101
     PH: (206) 596-7838
12   FAX: (206) 596-7839
13
   Fee waiver notice: If appellant is a child support creditor or its representative and appellant
14
   has filed the form specified in § 304(g) of the Bankruptcy Reform Act of 1994, no fee is
15 required.

16

17

18
19

20

21

22

23

24

25

26
     NOTICE OF APPEAL AND STATEMENT OF ELECTION                                         HOUSER LLP
     AP NO. 20-04002-MJH                                                 600 University St., Ste. 1708
     Page 4                                                                       Seattle, WA 98101
                                                                                 PH: (206) 596-7838
                                                                               FAX: (206) 596-7839
     Case 20-04002-MJH         Doc 89    Filed 02/26/21     Ent. 02/26/21 19:26:29      Pg. 4 of 40
           Entered on Docket February 8, 2021

                                                      Below is a Memorandum Decision of
                                                      the Court.
1

2                                                     _____________________
                                                      Mary Jo Heston
3                                                     U.S. Bankruptcy Judge
                                                      (Dated as of Entered on Docket date above)
4

5

6    __________________________________________________________________
7

8                            UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF WASHINGTON AT TACOMA
9

10
       In re:
                                                                          Bk. No. 19-42890
11     SARAH HOOVER,

12                                Debtor.

13     SARAH HOOVER,                                                 Adversary No. 20-04002

14                                Plaintiff,
                                                          MEMORANDUM DECISON ON CROSS-
15
                v.                                        MOTIONS FOR SUMMARY JUDGMENT
16
       QUALITY LOAN SERVICE CORPORATION
17     OF WASHINGTON; PHH MORTGAGE
       CORPORATION D/B/A PHH MORTGAGE
18     SERVICES; HSBC BANK USA, N.A., AS
       TRUSTEE OF THE FIELDSTONE
19     MORTGAGE INVESTMENT TRUST,
       SERIES 2006-2; NEWREZ, LLC; AND IH6
20     PROPERTY WASHINGTON, L.P. D/B/A
       INVITATION HOMES,
21
                                  Defendants.
22

23
                                               I. INTRODUCTION.
24

25              This adversary proceeding and the pending motions for summary judgment

      (collectively the “MSJs”) involve the impact of the automatic stay on the post-bankruptcy



      MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 1
       Case 20-04002-MJH Doc 89
                             81 Filed 02/26/21
                                      02/08/21 Ent. 02/26/21
                                                    02/08/21 19:26:29
                                                             16:23:49 Pg. 5
                                                                          1 of 40
                                                                               32
1    foreclosure sale of the Plaintiff’s, Ms. Sarah Hoover (“Ms. Hoover”), family residence located
2    at 18205 106th Street East, Bonney Lake, Washington (the “Bonney Lake Property”), and
3
     whether each defendant is liable for any violation of the automatic stay.
4
            The parties to the MSJs are: (i) Plaintiff-Debtor, Ms. Hoover; (ii) Defendant, PHH
5
     Mortgage Corporation (“PHH”), the special servicer for the loan (the “Loan”) secured by the
6
     Bonney Lake Property; (iii) Defendant, NewRez, LLC (“NewRez”), the general servicer of the
7
     Loan; (iv) Defendant, HSBC Bank USA, N.A (the “Trust”), as Trustee of the Fieldstone
8
     Mortgage Investment Trust, Series 2006-2 (the “Beneficiary”); (v) Defendant, Quality Loan
9

10
     Service Corporation of Washington (“QLS”), the foreclosure trustee; and (vi) Defendant, IH6

11   Property Washington L.P. (“IH6”), the third-party purchaser at the foreclosure sale.

12          The following motions for summary judgment came before the Court for argument on

13   November 20, 2020:

14          (1) Ms. Hoover’s Motion for Partial Summary Judgment, ECF No. 42 (“Debtor’s MSJ”),
15
     seeking a declaration that the foreclosure sale violated the automatic stay and that each
16
     defendant’s conduct constitutes a willful violation of the automatic stay; 1
17
            (2) QLS’s Motion for Summary Judgment seeking dismissal of Ms. Hoover’s complaint
18
     for willful violation of the automatic stay with prejudice and its dismissal from the adversary
19
     proceeding, ECF No. 58 (“QLS’s MSJ”);
20
            (3) PHH’s, the Trust’s, and NewRez’s Joint Motion for Summary Judgment seeking
21
     dismissal of Ms. Hoover’s complaint for willful violation of the automatic stay with prejudice
22

23   and its dismissal from this adversary proceeding, ECF No. 62 (“PHH’s MSJ”); 2 and

24

25
     1
      The Debtor’s MSJ defers the issue of compensatory and punitive damages as alleged in the
     Amended Complaint to a future proceeding.



     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 2
      Case 20-04002-MJH Doc 89
                            81 Filed 02/26/21
                                     02/08/21 Ent. 02/26/21
                                                   02/08/21 19:26:29
                                                            16:23:49 Pg. 6
                                                                         2 of 40
                                                                              32
1          (4) IH6’s Motion for Summary Judgment seeking dismissal of Ms. Hoover’s complaint
2    for willful violation of the automatic stay with prejudice, its dismissal from this adversary
3
     proceeding, and its motion for annulment of the automatic stay, ECF No. 65 (“IH6’s MSJ”). 3
4
           The Court having considered the files, records, evidence, and arguments presented in
5
     connection with the MSJs hereby makes the following findings of fact and conclusions of law. 4
6
                                        II. FINDINGS OF FACT.
7
           The following material facts are undisputed, and they are stated generally in
8
     chronological order.
9

10
           November 25, 2003: Ali Suleiman signs his valid last will and testament (the “Will”)

11   that contains a pour-over clause placing all his remaining assets and property interests into

12   the Suleiman Trust. Henry Decl. Ex. A, ECF No. 44.

13         Ali Suleiman created the Ali Suleiman Trust (the “Suleiman Trust”). Hoover Decl. Ex. 1,

14   ECF No. 43. Ali Suleiman later amends the Suleiman Trust four times on January 4, 2006,
15
     June 2, 2009, March 24, 2011, and March 29, 2014. Hoover Decl. Ex. 1, ECF No. 43. Ali
16
     Suleiman was the original trustor and he named two of his children, Amir Suleiman and Ms.
17
     Hoover, as the Suleiman Trust’s successor co-trustees. Hoover Decl. Ex. 1, ECF No. 43.
18
           November 1, 2005: Ali Suleiman purchases the Bonney Lake Property and he takes
19
     title of the Bonney Lake Property as the fee owner. Moore Decl. Ex. A. ECF No. 63.
20

21

22   2
       PHH asserts that Ms. Hoover has not alleged or shown any actual damages and therefore
23
     Ms. Hoover has not made a prima facie claim for willful violation of the automatic stay. PHH’s
     MSJ 15, ECF No. 62. This argument is unfounded. See Hoover Amended Complaint ¶¶ 68–
24   69, ECF No. 7 (alleging actual damages and emotional distress).
     3
       PHH joined IH6’s Motion to Annul to Automatic Stay. Bankr. No. 19-42890, ECF No. 40.
     4
25     All parties have consented to this Court’s entry of final orders or judgments in this adversary
     proceeding. See Local Rules W.D. Wash. Bankr. 7012-1(a) and (c); 28 U.S.C. § 157 and
     § 1334(b).



     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 3
      Case 20-04002-MJH Doc 89
                            81 Filed 02/26/21
                                     02/08/21 Ent. 02/26/21
                                                   02/08/21 19:26:29
                                                            16:23:49 Pg. 7
                                                                         3 of 40
                                                                              32
1          July 25, 2006: Ali Suleiman, through Ms. Hoover acting as his attorney-in-fact, signs a
2    30-year $333,000 note secured by the Bonney Lake Property with Fieldstone Mortgage
3
     Company. Prudent Decl. Ex. 1, ECF No. 64. Later in 2011, Ali Suleiman signs a loan
4
     modification on the note reducing the principal balance to $213,750.00. Prudent Decl. Ex. 4,
5
     ECF No. 64. Additionally, between 2000 to 2012, Ali Suleiman purchases two other real
6
     properties and conveys them to the Suleiman Trust: 24805 22nd Avenue South, Kent,
7
     Washington 98032 (the “Kent Property”), and 3435 Auburn Way, South #63, Auburn,
8
     Washington 98092 (the “Auburn Property”). See Moore Decl. Exs. B, C, D, E, ECF No. 63. Ali
9

10
     Suleiman’s son, Amir Suleiman, resides at the Kent Property from approximately 2005 until

11   2017. Moore Decl. Ex. I, ECF No. 63.

12         August 27, 2008: The Bonney Lake Property’s deed of trust is assigned to HSBC and

13   recorded on September 2, 2008. Prudent Decl. Ex. 3, ECF No. 64. Ocwen Loan Servicing,

14   LLC, a subsidiary of Ocwen Financial Corporation, (“Ocwen”) serviced the Loan from 2011 to
15
     May 30, 2019. Prudent Decl. ¶ 5, ECF No. 64. PHH, at the time an indirect subsidiary of
16
     Ocwen, began servicing the Loan on June 1, 2019. Prudent Decl. ¶ 5, ECF No. 64.
17
           March 24, 2011: The Suleiman Trust’s third amendment changes § B.2.3.1 adding
18
     mandatory language about distributing the Bonney Lake Property to Ms. Hoover after Ali
19
     Suleiman’s death:
20
                  B.2.3.1 Residence. Trustor and the Trust Estate has held title to the
21                property located at 18205 106th Street East, Bonney Lake,
                  Washington, and Trustor is currently named as co-signer or Surety
22
                  on the primary residence loan executed by Sarah and primary
23                lender for the purposes of securing financing on said property for
                  Sarah. Accordingly, as soon as practicable after the death of
24                Trustor, Trustee shall distribute any and all interest Trustor, or the
                  Trust Estate, may have in that certain residence and real property
25                located at 106th Street East, Bonney Lake, Washington, to
                  Trustors' daughter, Sarah V. Hoover, if she is surviving. This




     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 4
      Case 20-04002-MJH Doc 89
                            81 Filed 02/26/21
                                     02/08/21 Ent. 02/26/21
                                                   02/08/21 19:26:29
                                                            16:23:49 Pg. 8
                                                                         4 of 40
                                                                              32
1                 distribution shall be in addition to Sarah's distributive share of the
                  remainder Trust Estate and will carry with it any obligations against
2                 the residence . . . Additionally, to the extent that Trustor or the Trust
                  Estate is responsible for paying for any or all part of such loan,
3
                  such amount shall be considered a loan by Trustor or the Trust
4
                  Estate to Sarah, shall be considered an asset of the Trust and
                  specifically allocated to Sarah as a part of her share of the
5                 remainder Trust.”

6    Hoover Decl. Ex. 1, ECF No. 43.

7          February 24, 2015: Ali Suleiman dies, Amir Suleiman and Ms. Hoover becomes co-

8    trustees to the Suleiman Trust, and Mr. Suleiman’s death triggers the contingent mandatory
9
     language in § B.2.3.1 making the Bonney Lake Property ready for distribution. Hoover Decl.
10
     Exs. 1 & 2, ECF No. 43.
11
           Additionally, in May 2015, as co-trustees of the Suleiman Trust, Amir Suleiman and Ms.
12
     Hoover sell the Auburn Property and convey, via deed, the Auburn Property to a third party.
13
     Moore Decl. Ex. F, ECF No. 63. Then in 2017, the co-trustees of the Suleiman Trust sell the
14
     Kent Property and convey, via deed, the Kent Property to a third party for $320,000. Moore
15
     Decl. Ex. G, ECF No. 63. The co-trustees split the proceeds equally from both property sales
16

17   among Amir Suleiman, Ms. Hoover, and Ali Suleiman’s other child. Moore Decl. Ex. I, Amir

18   Suleiman Dep. 18:2–13, 20:7–10, July 10, 2020, ECF No. 63.

19         March 2018: The Loan goes into default. Prudent Decl. ¶ 13, ECF No. 64.

20         April 9, 2018: Ocwen sends a notice of default to Ms. Hoover but it is addressed to Ali
21   Suleiman. Moore Decl. Ex. H, Hoover Dep. 22:19–23:7, ECF No. 63.
22
           August 6, 2018: Ms. Hoover and her husband, Leo Hoover, submit a non-account
23
     holder authorization form and mortgage assistance application to Ocwen, to explain their
24
     mortgage delinquency and seek assistance. Prudent Decl. Ex. 5, ECF No. 64.
25




     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 5
      Case 20-04002-MJH Doc 89
                            81 Filed 02/26/21
                                     02/08/21 Ent. 02/26/21
                                                   02/08/21 19:26:29
                                                            16:23:49 Pg. 9
                                                                         5 of 40
                                                                              32
1          January 2019: Sony Prudent, as PHH’s Federal Rule of Civil Procedure’s 30(b)(6)
2    designee, admits that Ms. Hoover and her brother are both individually authorized third parties
3
     on Ocwen’s Bonney Lake Property loan account. Henry Decl. Ex. A, Prudent Dep. 10:16–
4
     11:17, Aug. 12, 2020, ECF No. 73.
5
           January 11, 2019: Ms. Hoover continues the loss mitigation process attempting to
6
     remedy the mortgage delinquency and properly assume the Loan. Hoover Decl. Ex. 2, ECF
7
     No. 43. Ms. Hoover’s efforts to “save [their] home” by working with Ocwen/PHH continue for
8
     months thereafter. See Hoover Decl. ¶ 15–16, ECF No. 43. Ms. Hoover provides Ali
9

10
     Suleiman’s death certificate to Ocwen on January 11, 2019. Hoover Decl. Ex. 2, ECF No. 43;

11   Henry Decl. Ex. A, Prudent Dep. 39:24–25, Aug. 12, 2020, ECF No. 73.

12         January 17, 2019: Ocwen adds Ms. Hoover and her brother, Amir Suleiman, to the

13   Bonney Lake Property Loan account as trustees of the Suleiman Trust and authorizes them

14   on this account in their co-trustee capacities. Henry Decl. Ex. A, Prudent Dep. 54:21–55:1,
15
     Aug. 12, 2020, ECF No. 73. Such authorization allows Ms. Hoover and her brother to call
16
     Ocwen, later PHH, and discuss the account. Ex. A, Prudent Dep. 55:2–13, Aug. 12, 2020,
17
     ECF No. 73.
18
           March 14, 2019: HSBC, which is the Trust, appoints NewRez as its attorney-in-fact to
19
     have, among other things, the authority to pursue any deficiency, debt or other obligation,
20
     secured or unsecured, including but not limited to those arising from foreclosure or other sale.
21
     Henry Supp. Decl. Ex. G, ECF No. 50.
22

23         May 9, 2019: Ocwen, in the process of acquisition by PHH, initiates foreclosure

24   proceedings against the Bonney Lake Property through its trustee, QLS. Hoover Decl. ¶¶ 17–

25   19, ECF No. 43. QLS’s notice of trustee’s sale is addressed to Ms. Hoover personally and




     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 6
     Case
      Case20-04002-MJH
           20-04002-MJH Doc
                        Doc89
                            81 Filed
                               Filed02/26/21
                                     02/08/21 Ent.
                                              Ent.02/26/21
                                                   02/08/2119:26:29
                                                            16:23:49 Pg.
                                                                     Pg.10
                                                                         6 of
                                                                           of32
                                                                              40
1    schedules the non-judicial foreclosure sale for September 13, 2019. Hoover Decl. ¶¶ 17–19,
2    ECF No. 43.
3
            May 10, 2019, through September 8, 2019: Ms. Hoover continues contacting
4
     Ocwen/PHH and QLS attempting to remedy the mortgage delinquency, avoid foreclosure, and
5
     submit paperwork as requested by Ocwen/PHH to become a “confirmed successor in
6
     interest.” 5 See generally Hoover Decl. ¶¶ 18–40, ECF No. 43. On June 1, 2019, PHH begins
7
     servicing the Loan following the completion of the merger of Ocwen into PHH. Prudent Decl. ¶
8
     5, ECF No. 64; Henry Supp. Decl. Ex. G, ECF No. 50. PHH’s records for the Loan also
9

10
     include the business records of the Loan’s previous servicers. Prudent Decl. ¶ 5, ECF No. 64.

11   When Ocwen transferred its servicing of the Loan to PHH, Ocwen incorporated the Loan’s

12   transaction history and other documents into PHH’s records. Prudent Decl. ¶ 5, ECF No. 64.

13          In June 2019, Ms. Hoover contacts PHH as a confirmed authorized third party on the

14   Bonney Lake Property loan account. Henry Decl. Ex. A, Prudent Dep. 69:13–17, Aug. 12,
15
     2020, ECF No. 73. Ms. Hoover requests a reinstatement quote from QLS on August 14, 2019.
16
     Hoover Decl. Ex. 6, ECF No. 43. PHH learns that Ali Suleiman is deceased on August 28,
17
     2019. Henry Decl. Ex. A, Prudent Dep 74:1–2, ECF No. 73. On August 30, 2019, PHH
18
     completes its verification that Ms. Hoover is an authorized third party on the Bonney Lake
19

20

21
     5
       See 12 C.F.R. § 1024.31 Definitions (eff. April 19, 2018) (“Confirmed successor in interest
22
     means a successor in interest once a servicer has confirmed the successor in interest's
23
     identity and ownership interest in a property that secures a mortgage loan subject to this
     subpart . . . Successor in interest means a person to whom an ownership interest in a
24   property securing a mortgage loan subject to this subpart is transferred from a borrower,
     provided that the transfer is: (1) A transfer by devise, descent, or operation of law on the
25   death of a joint tenant or tenant by the entirety; (2) A transfer to a relative resulting from the
     death of a borrower; (3) A transfer where the spouse or children of the borrower become an
     owner of the property”).



     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 7
     Case
      Case20-04002-MJH
           20-04002-MJH Doc
                        Doc89
                            81 Filed
                               Filed02/26/21
                                     02/08/21 Ent.
                                              Ent.02/26/21
                                                   02/08/2119:26:29
                                                            16:23:49 Pg.
                                                                     Pg.11
                                                                         7 of
                                                                           of32
                                                                              40
1    Property loan account and is the “executor or administrator of the [Ali Suleiman] estate.”
2    Henry Decl. Ex. A, Prudent Dep 94:4–25, ECF No. 73.
3
            After Ms. Hoover and her husband spent months requesting information from
4
     Ocwen/PHH and QLS, QLS sends Ms. Hoover a $27,695.82 reinstatement quote on
5
     September 4, 2019. Hoover Decl. Ex. 6, ECF No. 43. The September 4, 2019 reinstatement
6
     quote states “[t]he [t]otal [a]mount [d]ue to [r]einstate, listed in the chart below, must be
7
     remitted no later than 9/12/2019.” Hoover Decl. Ex. 6, ECF No. 43. This is nine days before
8
     the scheduled non-judicial foreclosure sale.
9

10
            September 9, 2019: Ms. Hoover files a chapter 13 bankruptcy petition with no

11   schedules (the “Bankruptcy”). Bankr. Case No. 19-42890, ECF No. 1. Ms. Hoover lists PHH

12   as a creditor on her bankruptcy petition and mailing matrix but not QLS. See, e.g., Hoover

13   Decl. ¶ 42, ECF No. 43; Bankr. Case No. 19-42890, ECF No. 1. At the time of the Bankruptcy

14   and the later foreclosure sale, Ms. Hoover, her husband and their two children as well as Ms.
15
     Hoover’s niece and her two children are residing at the Bonney Lake Property. Hoover Decl.
16
     at ¶ 2, ECF No. 25.
17
            September 9, 2019: PHH receives notice of the Bankruptcy on September 9, 2019, via
18
     fax. Bankr. No. 19-42890, Hoover Decl. Ex. J, ECF No. 25; Henry Decl. Ex. A, Prudent Dep.
19
     85, ECF No. 73.
20
            September 12, 2019: QLS performs the “[r]equired searches . . . [on] PACER
21
     generated on 09/12/19 – one day before sale . . . .” Henry Decl. Stenman Ex. 3, ECF No. 73.
22

23   Additionally,

24                   [QLS] used LexisNexis Banko[ ], a third-party vendor, to search for
                     and identify bankruptcy filings. These searches were specifically
25                   conducted for Sarah Hoover on: 1/31/2019, 2/20/2019, 3/10/2019,
                     4/18/2019, 4/24/2019, 5/9/2019, 7/15/2019, 8/9/2019, 9/6/2019,




     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 8
     Case
      Case20-04002-MJH
           20-04002-MJH Doc
                        Doc89
                            81 Filed
                               Filed02/26/21
                                     02/08/21 Ent.
                                              Ent.02/26/21
                                                   02/08/2119:26:29
                                                            16:23:49 Pg.
                                                                     Pg.12
                                                                         8 of
                                                                           of32
                                                                              40
1                 9/12/2019, 9/13/2019, 9/14/2019, 9/16/2019, 9/17/2019, 9/18/2019.
                  Banko never disclosed this bankruptcy filing in any of its searches.
2                 Quality also confirmed that the social security number it used for
                  the Debtor in its searches is accurate and the social security
3
                  number contained within the records of the loan servicer.
4
     Bankr. Case No. 19-42890, Stenman Decl. ¶ 9, ECF No. 20.
5
           Ms. Hoover also notifies PHH again, via telephone, of the Bankruptcy on September
6
     12, 2019. Henry Decl. Ex. B, ECF No. 44. There is no record of PHH notifying QLS of the
7
     Bankruptcy before the scheduled non-judicial foreclosure sale.
8
           September 13, 2019: QLS, as foreclosing trustee, conducts the scheduled non-judicial
9

10
     foreclosure sale and sells the Bonney Lake Property to IH6 for $356,000 with surplus funds of

11   $167,407 (the “Sale”). Prudent Decl. ¶ 26, ECF No. 64. QLS transfers these surplus funds to

12   this Court’s registry upon Ms. Hoover’s and the Defendants’ stipulation on May 18, 2020.

13   Prudent Decl. ¶ 26, ECF No. 64; Order Directing Deposit of Surplus Funds be Placed in a

14   Non-Interest-Bearing Account in Court Registry Re: Stipulation for Deposit of Surplus Funds
15
     into the Court Registry Pending Further Court Order (ECF No. 15), ECF No. 40; Stipulated
16
     Statement Deposit of Surplus Funds, ECF No. 15.
17
           September 17, 2019: QLS signs, notarizes, and delivers the trustee’s deed (the
18
     “Deed”) upon sale to IH6. Bankr. No. 19-42890, Stenman Decl. Ex. D, ECF No. 20.
19
           September 17, 2019: NewRez executes a limited power of attorney making PHH,
20
     successor by merger to Ocwen, its attorney-in-fact to perform among other things the tasks
21
     related to a foreclosure proceeding. Henry Supp. Decl. Ex. G, ECF No. 50.
22

23         September 24, 2019: QLS receives notice of the Bankruptcy at 11:13 AM for the first

24   time from Ms. Hoover’s agent, David Miller of Elite Legal Network. Henry Decl. Ex. L,

25   Stenman Dep. 56:4–23, July 7, 2020, ECF No. 73. Upon learning of the Bankruptcy, QLS




     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 9
     Case
      Case20-04002-MJH
           20-04002-MJH Doc
                        Doc89
                            81 Filed
                               Filed02/26/21
                                     02/08/21 Ent.
                                              Ent.02/26/21
                                                   02/08/2119:26:29
                                                            16:23:49 Pg.
                                                                     Pg.13
                                                                         9 of
                                                                           of32
                                                                              40
1    does not notify PHH or IH6. Henry Decl. Ex. L, Stenman Dep. 90:7–11, July 7, 2020, ECF No.
2    73. At 12:46 PM that day, QLS “ran [Ms. Hoover’s] docket and forwarded to [bankruptcy] HUB
3
     for review.” Henry Decl. QLS Ex. 1, ECF No. 73. Jeff Stenman, President of QLS, testifies at
4
     his July 7, 2020 deposition that QLS could not verify Ms. Hoover’s interest in the Bonney Lake
5
     Property relating to the Bankruptcy so QLS did not notify PHH. Bankr. No. 19-42890,
6
     Stenman Decl. ¶ 2, ECF No. 20; Henry Decl. Ex. L, Stenman Dep. 90:1–11, July 7, 2020,
7
     ECF No. 73.
8
             September 25, 2019: As noted by an IH6 employee, Jaqueline Rumens, IH6’s agent
9

10
     posts a Notice to Vacate on the Bonney Lake Property. Henry Decl. IH6 Ex. 1, ECF No. 73 at

11   2.

12           September 26, 2019: IH6 records the Deed in Pierce County, Washington (recording

13   No. 2019092660566). Bankr. No. 19-42890, Stenman Decl. Ex. D, ECF No. 20. The

14   Bankruptcy is dismissed the same day for failure to file schedules, statements, lists, or a
15
     chapter 13 plan. Bankr. No. 19-42890, ECF No. 14.
16
             October 2, 2019: The Bankruptcy is closed. Bankr. No. 19-42890.
17
             October 3, 2019: Ms. Rumens leaves a voicemail for Ms. Hoover “to discuss her
18
     options.” Henry Decl. IH6 Ex. 1, ECF No. 73.
19
             November 16, 2019: Ms. Hoover emails Ms. Rumens about the Bonney Lake Property
20
     saying she “would like to try and make arrangements” with IH6, and Ms. Hoover provides her
21
     contact information explaining she is available by phone, text, or email. Henry Decl. IH6 Ex. 1,
22

23   ECF No. 73.

24           November 18, 2019: Ms. Rumens emails Ms. Hoover at 12:06 PM about renting the

25   home:




     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 10
     Case 20-04002-MJH Doc 89
                           81 Filed 02/26/21
                                    02/08/21 Ent. 02/26/21
                                                  02/08/21 19:26:29
                                                           16:23:49 Pg. 14
                                                                        10 of 40
                                                                              32
1                 . . . If you are interested in renting the home the first step would be
                  to have a house inspection completed to make sure the home is
2                 safe and functional. Once that is completed and determined good
                  to move forward, I would need any person 18 or over to complete
3
                  the attached application and provide a copy of a government issued
4
                  ID, along with the last 4 weeks of paystubs. Each application has a
                  $50 fee associated with it. Upon approval, the deposit along with
5                 the move in monies would be due along with signing a lease. The
                  rent is $2350.00 for 12 months. If you have pets, there is a $250
6                 non-refundable pet fee per pet, along with $35.00 for pet rent a
                  month . . . .
7
     Henry Decl. IH6 Ex. 1, ECF No. 73.
8
           November 26, 2019: IH6 receives notice of the Bankruptcy via a letter dated
9

10
     November 22, 2019. Bankr. No. 19-42890, Lappano Decl. ¶ 8, ECF No. 19. The time that IH6

11   received the letter on November 26, 2019, is unknown. The same day, Ms. Rumens emails

12   Ms. Hoover and leaves her a voicemail; Ms. Rumens states in her email “If you are wanting to

13   apply to rent the home [from IH6], we will need to get the inspection done as soon as

14   possible.” Henry Decl. IH6 Ex. 1, ECF No. 73.
15
           December 24, 2019: PHH formally approves Ms. Hoover as the “confirmed successor
16
     in interest” on the Loan. Prudent Decl. ¶ 27, ECF No. 64.
17
           January 10, 2020: IH6 files a motion to reopen Ms. Hoover’s chapter 13 case and a
18
     motion to annul the automatic stay for the Bonney Lake Property. Bankr. No. 19-42890, ECF
19
     Nos. 17, 18 (the “Annulment Motion”). The Court reopens the Bankruptcy on February 14,
20
     2020. Bankr. No. 19-42890, ECF No. 37.
21

22

23

24

25




     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 11
     Case 20-04002-MJH Doc 89
                           81 Filed 02/26/21
                                    02/08/21 Ent. 02/26/21
                                                  02/08/21 19:26:29
                                                           16:23:49 Pg. 15
                                                                        11 of 40
                                                                              32
1             January 25, 2020: Ms. Hoover, through counsel, files a one-count complaint against
2    PHH, QLS, and IH6 for willful violation of the automatic stay under 11 U.S.C. § 362(k)(1). 6
3
     ECF No. 1; Bankr. No. 19-42890, ECF No. 23.
4
              February 20, 2020: PHH joins IH6’s Annulment Motion. Bankr. No. 19-42890, ECF No.
5
     40.
6
              March 3, 2020: The Court enters an order in the Bankruptcy consolidating the
7
     Annulment Motion into the Adversary Proceeding. Bankr. No. 19-42890, ECF No.44.
8
              March 2020: Ms. Hoover begins sending $2,200 per month, the amount of the monthly
9

10
     mortgage payment, to her attorney’s trust account to prevent her from falling further behind on

11   the Loan. Henry Decl. Ex. J, ECF No. 73.

12                          III. DISCUSSION AND CONCLUSIONS OF LAW.

13       A. Jurisdiction.

14             The Court has jurisdiction over the pending motions and adversary proceeding under
15
     28 U.S.C. § 1334(b), and the motions and adversary proceeding are core matters under 28
16
     U.S.C. § 157(b).
17
         B. Summary Judgment Standard.
18
              The party seeking summary judgment bears the burden of demonstrating that there are
19
     no genuine issues of material fact and that the movant is entitled to judgment as a matter of
20
     law. Fed. R. Civ. P. 56(a), made applicable by Rule 7056; Celotex Corp. v. Catrett, 477 U.S.
21
     317, 322–23, 106 S. Ct. 2548 (1986). Summary judgment should be granted if, after taking all
22

23   reasonable factual inferences in the nonmoving party's favor, the court finds that no

24

     6
25     Unless otherwise indicated, all chapter, section and rule references are to the Federal
     Bankruptcy Code, 11 U.S.C. §§ 101–1532, and to the Federal Rules of Bankruptcy
     Procedure, Rules 1001–9037.



     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 12
     Case 20-04002-MJH Doc 89
                           81 Filed 02/26/21
                                    02/08/21 Ent. 02/26/21
                                                  02/08/21 19:26:29
                                                           16:23:49 Pg. 16
                                                                        12 of 40
                                                                              32
1    reasonable jury could find for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S.
2    242, 255, 106 S. Ct. 2505 (1986). The responding party must present affirmative evidence to
3
     defeat a properly supported motion for summary judgment. The responding party may not rest
4
     upon mere allegations or denials of its pleadings but must set forth specific facts showing that
5
     there is a genuine issue for trial. Liberty Lobby, 477 U.S. at 256. The burden is on the moving
6
     party to demonstrate it is entitled to summary judgment as a matter of law. Stanley v. Novartis
7
     Pharm. Corp., 11 F. Supp. 3d 987, 994 (C.D. Cal. 2014) (citing Margolis v. Ryan, 140 F.3d
8
     850, 852 (9th Cir.1998)). "The moving party bears the initial burden of identifying the elements
9

10
     of the claim or defense and evidence that it believes demonstrates the absence of an issue of

11   material fact." Stanley, 11 F. Supp. at 994 (citing Celotex, 477 U.S. at 323).

12          "'[W]hen simultaneous cross-motions for summary judgment on the same claim are

13   before the court, the court must consider the appropriate evidentiary material identified and

14   submitted in support of both motions, and in opposition to both motions, before ruling on each
15
     of them.'" Tulalip Tribes of Wash. v. Washington, 783 F.3d 1151, 1156 (9th Cir. 2015) (quoting
16
     Fair Hous. Council of Riverside Cnty., Inc. v. Riverside Two, 249 F.3d 1132, 1134 (9th Cir.
17
     2001)); see also 10A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure
18
     § 2720 (4th ed.) ("The court must rule on each party's motion on an individual and separate
19
     basis, determining, for each side, whether a judgment may be entered in accordance with the
20
     Rule 56 standard."); see also ACLU of Nev. v. City of Las Vegas, 466 F.3d 784, 790–91 (9th
21
     Cir. 2006) ("We evaluate each motion separately, giving the nonmoving party in each instance
22

23   the benefit of all reasonable inferences.") (citations and internal quotation marks omitted).

24   ///

25   ///




     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 13
     Case 20-04002-MJH Doc 89
                           81 Filed 02/26/21
                                    02/08/21 Ent. 02/26/21
                                                  02/08/21 19:26:29
                                                           16:23:49 Pg. 17
                                                                        13 of 40
                                                                              32
1    C. The Sale Violated the Automatic Stay and the Sale is Void.
2           1. The Parties’ Arguments on the Automatic Stay’s Impact on the Sale. 7
3
            Ms. Hoover asserts that the Sale violated one or more of the following provisions of the
4
     automatic stay, § 362(a)(3), (4), (5), or (6), because the Bankruptcy was pending during the
5
     Sale and she held an interest in the Bonney Lake Property that was property of her
6
     bankruptcy estate. Generally, these subsections of § 362(a) prohibit acts to obtain possession
7
     of, to exercise control over, or to enforce a lien against property of the estate or alternatively
8
     to pursue a pre-petition debt against property of the debtor. § 362(a)(3), (4), (5), and (6).
9

10
            PHH asserts that the nature of Ms. Hoover’s interest in her residence is not protected

11   under the automatic stay because: 1) she was not obligated on the Loan; 2) she was not

12   named on the Bonney Lake Property’s title; 3) she was not a “confirmed successor in interest”

13   in PHH’s records; and 4) the Bonney Lake Property was held in a spendthrift trust that is

14   excluded from being property of the estate under § 541(c)(2). IH6 takes a similar view
15
     concerning the nature of Ms. Hoover’s interest in the Bonney Lake Property.
16
            2. Ms. Hoover’s Interest in the Bonney Lake Property on the Date of the Sale
17             was Property of the Estate Under § 541.

18                     a. What Constitutes a Legal or Equitable Interest is Broadly Construed.

19          Section 541(a)(1) provides generally that except for subsections (b) and (c)(2), the

20   commencement of a bankruptcy case creates an estate comprised of “all legal or equitable
21   interests of the debtor in property as of the commencement of the case.” § 541(a)(1). What
22
     constitutes a debtor’s “legal or equitable interest” is broadly construed. United States v.
23

     7
24     QLS’s MSJ does not address the issue of whether the Sale violated the automatic stay but
     instead argues that its actions under these facts do not constitute a willful violation of the stay,
25   which is addressed later. See infra Discussion § G.




     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 14
     Case 20-04002-MJH Doc 89
                           81 Filed 02/26/21
                                    02/08/21 Ent. 02/26/21
                                                  02/08/21 19:26:29
                                                           16:23:49 Pg. 18
                                                                        14 of 40
                                                                              32
1    Whiting Pools, Inc., 462 U.S. 198, 204 (1983) (citing H.R. REP. NO. 95–595, at 367 (1977); S.
2    REP. NO. 95–989, at 82 (1978), as reprinted in 1978 U.S.C.C.A.N. 5868, 6323 (“The scope of
3
     this paragraph [§ 541(a)(1)] is broad. It includes all kinds of property, including tangible or
4
     intangible property, causes of action (see Bankruptcy Act § 70a(6)), and all other forms of
5
     property currently specified in section 70a of the Bankruptcy Act.”)). Furthermore, such legal
6
     and equitable interests are property of the estate wherever they are located and by whomever
7
     they are held (e.g., debtor or non-debtor). § 541(a).
8
            Neither PHH nor IH6 dispute that Ms. Hoover held an interest in the Bonney Lake
9

10
     Property as of the date of the Sale. They also do not challenge the unambiguous language in

11   the Will and Suleiman Trust provisions, which directed the Bonney Lake Property transfer first

12   to the Suleiman Trust upon Mr. Suleiman’s death and then clearly directed the co-trustees to

13   transfer the Bonney Lake Property to Ms. Hoover “as soon as practicable” so long as she is

14   surviving. See Hoover Decl. Ex. 1, ECF No. 43 (referring to the Suleiman Trust’s third
15
     amendment § B.2.3.1). Instead, PHH and IH6 argue that Ms. Hoover’s interest is not an
16
     interest in estate property largely because of irrelevant technicalities with title, successor in
17
     interest status, and failing to properly assume the Loan, which misconstrue the scope of
18
     § 541(a)(1). Accordingly, it is undisputed that Ms. Hoover held an interest in the Bonney Lake
19
     Property at the time of the Bankruptcy under § 541(a)(1).
20
            Therefore, the remaining issue is whether such interest is excluded from the estate
21
     because it falls within the exception contained in § 541(c)(2).
22

23   ///

24   ///

25   ///




     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 15
     Case 20-04002-MJH Doc 89
                           81 Filed 02/26/21
                                    02/08/21 Ent. 02/26/21
                                                  02/08/21 19:26:29
                                                           16:23:49 Pg. 19
                                                                        15 of 40
                                                                              32
1                      b. Ms. Hoover’s Interest in the Bonney Lake Property is Not Excluded
                          from the Estate Under § 541(c)(2).
2
             PHH and IH6 argue that the spendthrift provisions of the Suleiman Trust are
3

4
     restrictions on transfer, excluding the Bonney Lake Property from property of the estate under

5    § 541(c).

6           Section 541(c)(1) generally states that except as provided in § 541(c)(2), property is

7    property of the estate under § 541(a)(1), (2), and (5) even where there are restrictions or

8    conditions on a debtor’s transfer of such a property interest. Section 541(c)(2) thereafter
9
     provides that “[a] restriction on the transfer of a beneficial interest of the debtor in a trust that
10
     is enforceable under applicable nonbankruptcy law is enforceable in a case under this
11
     title.” § 541(c)(2) (emphasis added). In this case, given the nature of the trust at issue and the
12
     Suleiman Trust’s choice of law provision, Washington State law is the “applicable
13
     nonbankruptcy law” to determine whether the spendthrift provisions of the Suleiman Trust are
14
     enforceable.
15
            Spendthrift trust provisions in Washington State only protect trust assets where the
16

17   beneficial asset has not yet accrued. In Washington State, creditors can seize only the portion

18   of a spendthrift trust that has accrued and is ready for distribution to the beneficiary. Knettle v.

19   Knettle, 197 Wash. 225, 227–28, 84 P.2d 996, 997 (1938). The bankruptcy court has relied on

20   this provision in the past in determining whether spendthrift trust property is property of the
21   estate. See Garrett v. Finley (In re Finley), 286 B.R. 163, 166 (Bankr. W.D. Wash. 2002).
22
     “This rule is contrary to the rule in the majority of jurisdictions that does not permit a creditor to
23
     reach a beneficiary's interest until it is actually paid to the beneficiary.” In re Finley, 286 B.R.
24
     at 166. Thus, any accrued portions of a trust (i.e., ready for distribution) are subject to creditor
25




     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 16
     Case 20-04002-MJH Doc 89
                           81 Filed 02/26/21
                                    02/08/21 Ent. 02/26/21
                                                  02/08/21 19:26:29
                                                           16:23:49 Pg. 20
                                                                        16 of 40
                                                                              32
1    seizure under Washington State law and, therefore, are part of the bankruptcy estate. Finley,
2    286 B.R. at 166; Knettle, 197 Wash. at 227–28, 84 P.2d at 997.
3
            The undisputed facts show that Ms. Hoover’s interest in the Bonney Lake Property had
4
     accrued as of the date of the Bankruptcy’s petition based on the provisions of the Will and the
5
     Suleiman Trust that triggered upon Mr. Suleiman’s death. First, the Will’s pour-over provision
6
     devised all his interests in the Bonney Lake Property to the Suleiman Trust. Second, the
7
     Suleiman Trust’s third amendment contained mandatory conveyance language to distribute all
8
     interests that the Suleiman Trust has in the Bonney Lake Property to Ms. Hoover as soon as
9

10
     practicable after his death. Hoover Decl. Ex. 1, ECF No. 43. Since spendthrift provisions in

11   Washington State only protect trust assets where the beneficial asset has not yet accrued,

12   see Finley, 286 B.R. at 166, and Knettle, 197 Wash. at 227–28, 84 P.2d at 997, the Suleiman

13   Trust’s spendthrift provision is not enforceable under Washington State law. Accordingly, Ms.

14   Hoover’s interest in the Bonney Lake Property is not excluded from the estate under
15
     § 541(c)(2).
16
            3. The Sale Violated § 362(a)(3) & (4) and is Void.
17
            Ms. Hoover filed the Bankruptcy on September 9, 2019, Bankr. No. 19-42890, ECF
18
     No. 1, and the Sale occurred on September 13, 2019, Prudent Decl. ¶ 26, ECF No. 64. The
19
     Sale clearly constitutes an act to both enforce a lien and to take possession and control of
20
     property of the estate in violation of § 362(a)(3) and (4). Accordingly, based on the undisputed
21
     facts in this case, the Sale is void. In re Schwartz, 954 F.2d 569, 571 (9th Cir. 1992).
22

23   ///

24   ///

25   ///




     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 17
     Case 20-04002-MJH Doc 89
                           81 Filed 02/26/21
                                    02/08/21 Ent. 02/26/21
                                                  02/08/21 19:26:29
                                                           16:23:49 Pg. 21
                                                                        17 of 40
                                                                              32
1    D. The Facts of this Case Do Not Support Annulment.
2              1. Annulment Standards Generally.
3
            PHH and IH6 jointly seek to annul the automatic stay under § 362(d) in order to
4
     retroactively validate the void post-bankruptcy Sale. See generally Lone Star Sec. & Video,
5
     Inc. v. Gurrola (In re Gurrola), 328 B.R. 158, 172 (9th Cir. BAP 2005) (explaining that
6
     annulment “has the effect of retroactively validating acts that otherwise violated the stay.”). In
7
     general, although the debtor has the burden of proving that “cause” does not exist to annul the
8
     stay under § 362(d)(1) and 362(g)(2), bankruptcy courts have wide latitude in balancing the
9

10
     equities under the facts of a particular case. See Natl Env’t Waste Corp. v. City of Riverside

11   (In re Natl. Env’t Waste Corp.), 129 F.3d 1052, 1055 (9th Cir. 1997); Fjeldsted v. Lien (In re

12   Fjeldsted), 293 B.R. 12, 24 (9th Cir. BAP 2003).

13          In balancing the equities to determine if cause exists, bankruptcy courts have applied

14   the following factors, as applicable to the facts of a particular case:
15
                   1. Number of filings;
                   2. Whether, in a repeat filing case, the circumstances indicate an
16
                   intention to delay and hinder creditors;
17                 3. A weighing of the extent of prejudice to creditors or third parties if
                   the stay relief is not made retroactive, including whether harm
18                 exists to a bona fide purchaser;
                   4. The debtor's overall good faith under totality of circumstances
19                 test: cf. Fid. & Cas. Co. of N.Y. v. Warren (In re Warren), 89 B.R.
                   87, 93 (9th Cir. BAP 1988) (chapter 13 good faith);
20                 5. Whether creditors knew of stay but nonetheless took action, thus
                   compounding the problem;
21                 6. Whether the debtor has complied, and is otherwise complying,
                   with the Bankruptcy Code and Rules;
22
                   7. The relative ease of restoring parties to the status quo ante;
23                 8. The costs of annulment to debtors and creditors;
                   9. How quickly creditors moved for annulment, or how quickly
24                 debtors moved to set aside the sale or violative conduct;
                   10. Whether, after learning of the bankruptcy, creditors proceeded
25                 to take steps in continued violation of the stay, or whether they
                   moved expeditiously to gain relief;




     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 18
     Case 20-04002-MJH Doc 89
                           81 Filed 02/26/21
                                    02/08/21 Ent. 02/26/21
                                                  02/08/21 19:26:29
                                                           16:23:49 Pg. 22
                                                                        18 of 40
                                                                              32
1                 11. Whether annulment of the stay will cause irreparable injury to
                  the debtor;
2                 12. Whether stay relief will promote judicial economy or other
                  efficiencies.
3

4
     Fjeldsted, 293 B.R. 12, 25 (collectively the “Annulment Factors”). The Annulment Factors “are

5    merely a framework for analysis and not a scorecard,” and “[i]n any given case, one factor

6    may so outweigh the others as to be dispositive.” Fjeldsted, 293 B.R. at 25.

7              2. The Balance of the Equities in This Case Does Not Support Stay
                  Annulment.
8
           Several of the Annulment Factors––Annulment Factors 1, 2, & 6––look at the debtor’s
9

10
     filing history and compliance with the Bankruptcy Code and Rules. Ms. Hoover is not a serial

11   filer abusing the imposition of the stay through multiple filings. She filed only one bankruptcy

12   case for the purpose of stopping the Sale. When the Sale proceeded despite the automatic

13   stay, she did not oppose dismissing the case for failure to file schedules, statements, lists, or

14   a chapter 13 plan. See Bankr. No. 19-42890, ECF No. 14. Additionally, Ms. Hoover is
15
     continuing to place the monthly payment amount for the Bonney Lake Property in her
16
     attorney’s trust account pending this Court’s decision and the filing of a chapter 13 plan to
17
     address remaining unpaid obligations to the Beneficiary under the Loan. These factors do not
18
     support annulment as they show that Ms. Hoover is not abusing the bankruptcy system.
19
           In balancing the equities, courts look at the general good faith or lack of good faith of
20
     the debtor and the creditors, both generally and in connection with the stay violation––
21
     Annulment Factors 4, 9, & 10. PHH and IH6 allege that Ms. Hoover’s failure to transfer title to
22

23   the Bonney Lake Property shows a lack of good faith in light of Ms. Hoover’s and her

24   husband’s prior real estate experience and their transfer of the Kent and Auburn Properties

25   from the Suleiman Trust. The record, however, does not support a finding of bad faith under




     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 19
     Case 20-04002-MJH Doc 89
                           81 Filed 02/26/21
                                    02/08/21 Ent. 02/26/21
                                                  02/08/21 19:26:29
                                                           16:23:49 Pg. 23
                                                                        19 of 40
                                                                              32
1    these facts and circumstances. Under the terms of the Suleiman Trust, the co-trustees were
2    directed to sell the Kent and Auburn Properties, necessitating the transfer of title upon such
3
     sale. The Suleiman Trust, however, treated the Bonney Lake Property differently––this
4
     property was to be transferred “as soon as practicable” to Ms. Hoover after Ali Suleiman’s
5
     death. See Hoover Decl. Ex. 1, ECF No. 43. While the title transfer never happened, the
6
     record clearly supports Ms. Hoover’s multiple good faith dealings with Ocwen, PHH, NewRez,
7
     and QLS regarding the Bonney Lake Property when she provided the necessary paperwork to
8
     notify the Beneficiary and its servicers of her father’s death, and she provided the terms of the
9

10
     Will and Suleiman Trust and the documentation to assume or seek the Loan’s modification.

11   Also, Ms. Hoover tried resolving the foreclosure proceeding before the Sale and to otherwise

12   resolve all issues related to the Bonney Lake Property in good faith.

13         In contrast, PHH’s actions––one of the moving parties––shows a complete disregard

14   for the automatic stay and Ms. Hoover’s rights by failing to stop the Sale despite receiving
15
     notice of the Bankruptcy both four days and one day before the Sale. Such notice, by both fax
16
     and telephone, provided more than sufficient time for PHH to stop the Sale, yet PHH chose
17
     not to. At the same time, the other moving party, IH6, took, at a minimum, 45 days to file the
18
     Annulment Motion. While the earliest date of IH6’s knowledge of the Bankruptcy is in dispute,
19
     it is undisputed through IH6’s admission that IH6 was aware of the Bankruptcy at least as of
20
     November 26, 2019. Even so, IH6 waited until January 10, 2020, to file the Annulment Motion.
21
           The final Annulment Factors compare the relative harm to the parties as well as the
22

23   costs and ease of returning the affected parties to the status quo ante after an annulment of

24   the stay––Annulment Factors 3, 7, 8, & 11. These relative harm factors are the most

25




     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 20
     Case 20-04002-MJH Doc 89
                           81 Filed 02/26/21
                                    02/08/21 Ent. 02/26/21
                                                  02/08/21 19:26:29
                                                           16:23:49 Pg. 24
                                                                        20 of 40
                                                                              32
1    significant factors in balancing the equities between IH6 and PHH, and Ms. Hoover in this
2    case.
3
             Here, if annulment is granted, IH6, as a third-party purchaser for investment purposes,
4
     would likely take advantage of a business opportunity and could rent and later sell the Bonney
5
     Lake Property to a third party for profit. Without annulment, the sale would be void and IH6
6
     would lose this money-making opportunity. PHH also would benefit from annulment as it could
7
     then be paid in full with the funds currently held in the court registry. Without annulment, any
8
     prejudice to PHH would be minimal, however, because PHH would receive the monthly
9

10
     mortgage payments that Ms. Hoover has remitted to her attorney's trust account throughout

11   the pendency of this litigation. Although there may be delay in curing any arrears on the Loan

12   if Ms. Hoover files another chapter 13, the record here shows there is at least $167,000 of

13   equity in the Bonney Lake Property, which will adequately protect PHH.

14           In contrast, if annulment is granted, Ms. Hoover and the seven other family members
15
     who live at the Bonney Lake Property (i.e., her husband, her two children, her niece, and the
16
     niece’s three young children) would lose their family home and be required to move to another
17
     dwelling. See Bankr. No. 19-42890, Hoover Decl. ⁋ 2, ECF No. 25. At a minimum, annulment
18
     would cause Ms. Hoover and her family financial harm, including relocation costs and costs of
19
     deposits or down payments on new residences (even assuming both families would be able to
20
     find affordable accommodations); physical dislocation; and likely significant emotional
21

22
     distress. Furthermore, these costs would be exacerbated by the ongoing global COVID-19

23   pandemic. As such, relative harm factors strongly weigh in favor of Ms. Hoover and not

24   granting annulment.

25




     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 21
     Case 20-04002-MJH Doc 89
                           81 Filed 02/26/21
                                    02/08/21 Ent. 02/26/21
                                                  02/08/21 19:26:29
                                                           16:23:49 Pg. 25
                                                                        21 of 40
                                                                              32
1            From the undisputed facts, this Court finds that factors one, two, four, five, six, seven,
2    eight, nine, ten, and eleven favor Ms. Hoover. These are the most important Annulment
3
     Factors under these facts, which tilt the scales of justice in Ms. Hoover’s favor because of the
4
     balance of harm discussed above. Balancing the equities and considering the totality of the
5
     circumstances here, the Court denies IH6’s motion, and PHH's joinder, to annul the automatic
6
     stay.
7
             Having found the Sale violated the stay, the Sale is void, and annulment is not
8
     warranted here, the Court now turns to whether the each of the Defendants’ actions in relation
9

10
     to the foregoing stay violations and the Sale constitute a willful violation of the stay entitling

11   Ms. Hoover to prove damages under § 362(k) at a later proceeding. 8

12   E. PHH, NewRez, and the Trust are Liable for Willfully Violating the Stay.

13              1. PHH was the Agent of NewRez and the Trust When It Conducted the Sale.

14           The record shows that the Trust delegated authority to NewRez under a power of
15
     attorney to have authority to pursue, among other things, a foreclosure or other sale of the
16
     Bonney Lake Property. Following the merger of PHH and Ocwen, NewRez delegated the
17
     authority under a limited power of attorney to PHH to take certain such actions in connection
18
     with a foreclosure sale. See Henry Supp. Decl. Ex. G 2–6, ECF No. 50.
19
             “A power of attorney is a written instrument by which one person as principal appoints
20
     another as agent and confers on the agent’s authority to act in the place and stead of the
21
     principal for the purposes set forth in the instrument.” Winters v. Quality Loan Serv. Corp, 11
22

23   Wn. App. 2d 628, 646, 454 P.3d 896, 906 (Wash. Ct. App. 2019) (citing Bryant v. Bryant, 125

24

     8
25     Under § 362(k)(1), “an individual injured by any willful violation of a stay provided by this
     section shall recover actual damages, including costs and attorneys’ fees, and, in appropriate
     circumstances, may recover punitive damages.” § 362(k)(1).



     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 22
     Case 20-04002-MJH Doc 89
                           81 Filed 02/26/21
                                    02/08/21 Ent. 02/26/21
                                                  02/08/21 19:26:29
                                                           16:23:49 Pg. 26
                                                                        22 of 40
                                                                              32
1    Wn.2d 113, 118, 882 P.2d 169, 171 (1994)). Additionally, the Uniform Power of Attorney Act,
2    chapter 11.125, defines an agent as follows:
3
                   [A] person granted authority to act for a principal under a power of
4
                   attorney, whether denominated an agent, attorney-in-fact, or
                   otherwise. The term includes an original agent, coagent, successor
5                  agent, and a person to which an agent's authority is delegated.

6    Wash. Rev. Code (“RCW”) § 11.125.020(1).

7           The scope of the two powers of attorney clearly encompass the actions of PHH and

8    NewRez taken under their delegated authority “[t]o pursue any . . . debt or other obligation . . .
9
     arising from foreclosure or other sale[;]” conduct the Sale or discontinue the Sale; appear in
10
     bankruptcy cases; and execute documents related to the Sale. See Henry Supp. Decl. Ex. G
11
     2–6, ECF No. 50. Thus, PHH was an agent of NewRez and the Trust, and PHH had authority
12
     to bind them both as principals to its actions relating to the Sale. 9 Furthermore, PHH’s role as
13
     an agent of NewRez and the Trust meets the clear definition of “agent” in RCW
14
     § 11.125.020(1).
15
               2. PHH’s Actions and Failures to Act in Connection with the Sale are Willful
16
                  Violations of the Stay Under Applicable Ninth Circuit Law.
17
            Whether PHH or the other Defendants willfully violated the automatic stay is a question
18
     of fact. Eskanos & Adler, P.C. v. Leetien, 309 F.3d 1210, 1213 (9th Cir. 2002). The Ninth
19
     Circuit’s test for willful automatic stay violations under § 362(k)(1) requires a showing that: (1)
20
     the creditor knew of the automatic stay, and (2) the actions in violation of the stay were
21
     intentional acts or failures to act in remedying the violation. In re Dyer, 322 F.3d 1178, 1192
22

23   (9th Cir. 2003); Eskanos, 309 F.3d at 1215; In re Bloom, 875 F.2d 224, 227 (9th Cir. 1989).

24   No specific intent is required; a good faith belief that the stay is not being violated “is not

25
     9
      Accordingly, hereafter, references to PHH’s actions shall be deemed to apply to NewRez
     and the Trust.



     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 23
     Case 20-04002-MJH Doc 89
                           81 Filed 02/26/21
                                    02/08/21 Ent. 02/26/21
                                                  02/08/21 19:26:29
                                                           16:23:49 Pg. 27
                                                                        23 of 40
                                                                              32
1    relevant to whether the act was ‘willful’ or whether compensation must be awarded.” Johnston
2    Envt’l Corp. v. Knight (In re Goodman), 991 F.2d 613, 618 (9th Cir. 1993).
3
            Furthermore, the Ninth Circuit imposes a duty on a creditor with knowledge of a
4
     bankruptcy filing to remedy the stay violations and undo its acts that violate the automatic
5
     stay. See Dyer, 322 F.3d at 1192 (holding that when a creditor has knowledge of a violation of
6
     the automatic stay, that creditor has an affirmative duty to undo the violation); Rediger Inv.
7
     Corp. v. H Granados Commc'ns, Inc. (In re H Granados Commc'ns, Inc.), 503 B.R. 726, 737
8
     (9th Cir. BAP 2013) (explaining that once a creditor and its counsel are aware of a debtor’s
9

10
     bankruptcy, the onus is on the creditor to cease all efforts related to the debtor in its pending

11   state-court action without further order from the bankruptcy court and to remedy the impact of

12   existing stay violations); Copeland v. Kandi (In re Copeland), 441 B.R. 352, 360 (Bankr. W.D.

13   Wash. 2010) (failing to take reasonable steps to remedy an action that violates the stay is a

14   continuing stay violation). A creditor’s liability under § 362(k)(1) continues until full restitution is
15
     made or, if after expiration of the stay, until the court orders full restitution. In re LeGrand, 612
16
     B.R. 604, 612 (Bankr. E.D. Cal. 2020) (citing Snowden v. Check Into Cash of Wash., Inc. (In
17
     re Snowden), 769 F.3d 651, 659 & 662 (9th Cir. 2014); Sundquist v. Bank of America, N.A. (In
18
     re Sundquist), 566 B.R. 563, 586 (Bankr. E.D. Cal. 2017)).
19
            There is no genuine dispute of material fact that PHH had notice of the Bankruptcy on
20
     September 9, 2019, via fax. Bankr. No. 19-42890, Hoover Decl. Ex. J, ECF No. 26; Henry
21
     Decl. Ex. A, Prudent Dep. 84, Aug. 12, 2020, ECF No. 73. PHH also received additional
22

23   notice of the Bankruptcy before the Sale on September 12, 2019. Henry Decl. Ex. B, ECF No.

24   44. Despite PHH receiving these notices before the Sale, PHH did nothing. Before the Sale, it

25   did not inform QLS, the foreclosure trustee conducting the Sale, or any potential purchasers at




     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 24
     Case 20-04002-MJH Doc 89
                           81 Filed 02/26/21
                                    02/08/21 Ent. 02/26/21
                                                  02/08/21 19:26:29
                                                           16:23:49 Pg. 28
                                                                        24 of 40
                                                                              32
1    the Sale, including IH6, of the Bankruptcy. PHH’s failure to act allowed QLS to sell the Bonney
2    Lake Property at the Sale to a third-party purchaser, allowed the Deed to be transferred to
3
     that purchaser, and allowed that purchaser to record the Deed. This all occurred while the
4
     automatic stay was in effect. PHH sat on the information and did not take any steps to rectify
5
     its stay violation until it joined IH6’s Motion to Annul the Automatic Stay on February 20,
6
     2020––160 days after the Sale. See Bankr. No. 19-42890, ECF No. 40.
7
            Under these undisputed facts, PHH willfully violated the automatic stay. See, e.g.,
8
     Burton v. Infinity Capital Mgmt., 862 F.3d 740, 747 (9th Cir. 2017) (explaining that a party that
9

10
     fails to at least alert the court of potential conflicts between an order and the automatic stay

11   does not satisfy a non-debtor’s affirmative duty of compliance). PHH knew that the automatic

12   stay existed, and it bears responsibility for any violations caused by its intentional actions (or

13   inactions) until the sale is rescinded and title is restored to Ms. Hoover, regardless of whether

14   it specifically intended such actions to violate the stay. See, e.g., Goodman, 991 F.2d at 618.
15
     In doing so, PHH also was acting on behalf of NewRez and the Trust. Accordingly, the
16
     Debtor’s MSJ is granted regarding PHH, NewRez, and the Trust, and PHH’s MSJ is denied.
17
     F. A Material Issue of Fact Exists on When IH6 Received Notice of the Bankruptcy and
18      Prevents Granting Summary Judgment to Either Ms. Hoover or IH6.

19          The next issue is whether either Ms. Hoover or IH6 is entitled to summary judgment as

20   a matter of law on the issue of whether IH6 willfully violated the automatic stay. As noted

21   above, it is undisputed that IH6 did not know of the Bankruptcy until after it purchased the

22   Bonney Lake Property and after QLS delivered the Deed on September 17, 2019, see Bankr.

23   No. 19-42890, Stenman Decl. Ex. D, ECF No. 20. As explained more fully below, there is a

24   dispute, however, about when IH6 thereafter acquired knowledge of the Bankruptcy. This fact

25   is material to the Court’s determination of whether IH6 willfully violated the stay.




     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 25
     Case 20-04002-MJH Doc 89
                           81 Filed 02/26/21
                                    02/08/21 Ent. 02/26/21
                                                  02/08/21 19:26:29
                                                           16:23:49 Pg. 29
                                                                        25 of 40
                                                                              32
1          IH6 asserts that it was first notified of the Bankruptcy on November 26, 2019, when it
2    received a letter from Ms. Henry dated November 22, 2019, about the Sale’s violation of the
3    automatic stay. See Bankr. No. 19-42890, Lappano Decl. Ex. C ¶¶ 7–8, ECF No. 19. Ms.
4    Hoover alleges, however, that IH6 knew about the Bankruptcy significantly earlier.
5    Specifically, Ms. Hoover alleges the following three earlier dates that IH6 received notice of
6    the Bankruptcy: (1) September 24, 2019: Elite Legal Network notified IH6 on Ms. Hoover’s
7    behalf, Bankr. No. 19-42890, Hoover Decl. ¶ 49, ECF No. 25; (2) October 1, 2019: Ms.
8    Hoover said “I spoke to Michael Lappano at IH6. I believe this was on October 1, 2019. I
9    informed him that I had filed bankruptcy. Mr. Lappano indicated that he would have no
10   problem selling my house back to me, but that he would require QLS to pay an additional
11   $100,000 above IH6’s purchase price at the foreclosure sale.” Hoover Decl. ¶ 53, ECF No. 43;
12   and (3) October 23, 2019: QLS’s General Counsel, Robert McDonald, states in a
13   timestamped email that the “third[-]party purchaser aware[sic] of bankruptcy filing and did not
14   want sale unwound. He has been advised to seek confirmation of sale in BK – not sure if he
15   did that or not. I will contact him now for an update.” Henry Decl. QLS Ex. 1, ECF No. 73. 10
16         For purposes of both Ms. Hoover’s and IH6’s MSJs, it is undisputed that between
17   September 17, 2019 (the date IH6 received the Deed), and November 26, 2019 (the date IH6
18   received notice of the Bankruptcy), IH6 representatives recorded the Deed, on September 26,
19   2019. 11 It is also undisputed that during this period, IH6’s representatives had several
20

21

22   10
        Each of the foregoing allegations has potential evidentiary issues, particularly hearsay
23
     issues or a lack of foundation that prevent the Court from relying on them for purposes of
     summary judgment. See Beyene v. Coleman Sec. Servs., Inc., 854 F.2d 1179, 1181 (9th Cir.
24   1988) (stating a trial court can only consider admissible evidence in ruling on a motion for
     summary judgment). These issues could be addressed at trial through additional evidence or
25   testimony.
     11
        The Court dismissed the Bankruptcy on the same day. The relative timing of these two
     events is not clear from the record.



     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 26
     Case 20-04002-MJH Doc 89
                           81 Filed 02/26/21
                                    02/08/21 Ent. 02/26/21
                                                  02/08/21 19:26:29
                                                           16:23:49 Pg. 30
                                                                        26 of 40
                                                                              32
1    interactions with Ms. Hoover where they offered to sell or rent the Bonney Lake Property to
2    her.
3           Taking the facts in the light most favorable to IH6 in connection with Ms. Hoover’s MSJ,
4    IH6 first learned of the Bankruptcy on November 26, 2019. Additionally, IH6’s representatives
5    had their last interaction with Ms. Hoover on that same date, halting all actions against Ms.
6    Hoover and the Bonney Lake Property after learning of the Bankruptcy. 12 These facts, if
7    undisputed, would support a determination that IH6 did not willfully violate the automatic stay.
8           On the other hand, if the Court takes the facts in the light most favorable to Ms. Hoover
9    in connection with IH6’s MSJ, IH6 was informed about the Bankruptcy as early as September
10   24, 2019. Despite this knowledge, IH6 recorded the Deed on September 26, 2019.
11   Additionally, IH6’s representatives thereafter contacted Ms. Hoover several times about
12   selling or renting the Bonney Lake Property to her. These facts, if undisputed, would support a
13   determination that IH6 willfully violated the automatic stay.
14          Based on the record before it, the Court finds that issues of material fact exist about
15   when IH6 learned of the Bankruptcy and whether IH6 took any actions with respect to the
16   Bonney Lake Property thereafter that constitute a willful violation of the stay. Accordingly, the
17   Court must deny both Ms. Hoover’s MSJ and IH6’s MSJ on the claim that IH6 willfully violated
18   the automatic stay. 13
19   ///
20

21   12
        Ms. Hoover alleges that on the date IH6 admits to receiving notice, November 26, 2019, a
     representative of IH6 contacted Ms. Hoover about rent. Again, the record is not clear about
22
     the relative timing between these two events. Additionally, Mr. Lappano’s Declaration
23
     indicates that “[a]fter receiving notice of Sara’s [sic] Hoover’s claim that the trustee’s sale
     violated the automatic stay, IH6 Property immediately put a hold on its Unlawful Detainer
24   action and retained counsel to address Sarah Hoover’s claim in the bankruptcy.” See
     Lappano Decl. ¶¶ 7–8, Bankr. No. 19-42890, ECF No. 19.
     13
25      If Ms. Hoover seeks to pursue her claims against IH6 at trial, the Court may require briefing
     on the dismissal’s impact on her § 362(k) claims relative to the date of IH6’s notice of the
     Bankruptcy.



     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 27
     Case 20-04002-MJH Doc 89
                           81 Filed 02/26/21
                                    02/08/21 Ent. 02/26/21
                                                  02/08/21 19:26:29
                                                           16:23:49 Pg. 31
                                                                        27 of 40
                                                                              32
1    G. QLS Did Not Willfully Violate the Automatic Stay Under the Facts of this Case.
2          1. The Material Facts and the Parties’ Positions.
3                 a. Undisputed Relevant Facts.
4
           The following undisputed material facts are relevant to whether QLS willfully violated
5
     the automatic stay. QLS served as the foreclosure trustee for the Sale on September 13,
6
     2019. On September 17, 2019, before learning about the Bankruptcy, QLS delivered the
7
     Bonney Lake Property’s Deed to IH6, the third-party purchaser. Bankr. No. 19-42890,
8
     Stenman Decl. Ex. D, ECF No. 20. QLS did not learn about the stay until September 24,
9
     2019. Henry Decl. Ex. L, Stenman Dep. 56:4–23, July 7, 2020, ECF No. 73; Henry Decl.
10

11
     Stenman Ex. 3, ECF No. 73. On that date, QLS inspected Ms. Hoover’s skeletal bankruptcy

12   petition (i.e., a petition, matrix listing only PHH as a creditor, but no schedules or bankruptcy

13   plan) but could not verify her ownership interest in the Bonney Lake Property. Henry Decl. Ex.

14   L, Stenman Dep. 90:1–11, ECF No. 73; Bankr. Case No. 19-42890, ECF No. 1. Additionally,

15   between January 31, 2019, and September 18, 2019, QLS searched LexisNexis Banko 15
16
     times for the Bankruptcy using her correct social security number. Bankr. Case No. 19-42890,
17
     Stenman Decl. ¶ 9, ECF No. 20. The Bankruptcy did not appear through these searches.
18
     Bankr. Case No. 19-42890, Stenman Decl. ¶ 9, ECF No. 20.
19
           Upon learning of the Bankruptcy, QLS did not immediately notify PHH or IH6. QLS did
20
     not take steps to void or rescind the Sale, take any action to obtain possession of or exert
21
     control over the Bonney Lake Property, or otherwise interfere with Ms. Hoover’s interest in the
22
     Bonney Lake Property. The Court dismissed the Bankruptcy on September 26, 2019, and
23

24   closed the Bankruptcy on October 2, 2019.

25         Additionally, on October 23, 2019, QLS’s General Counsel, Robert McDonald, states in

     a timestamped email that the “third[-]party purchaser aware[sic] of bankruptcy filing and did



     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 28
     Case 20-04002-MJH Doc 89
                           81 Filed 02/26/21
                                    02/08/21 Ent. 02/26/21
                                                  02/08/21 19:26:29
                                                           16:23:49 Pg. 32
                                                                        28 of 40
                                                                              32
1    not want sale unwound. He has been advised to seek confirmation of sale in BK – not sure if
2    he did that or not. I will contact him now for an update.” Henry Decl. QLS Ex. 1, ECF No. 73. 14
3
            Significantly, there was a legal dispute among Ms. Hoover, the PHH defendants, and
4
     IH6 concerning the nature of Ms. Hoover’s interest in the Bonney Lake Property and the
5
     impact of the automatic stay on the Sale. QLS took no position on these legal issues in its
6
     pleadings in this case.
7
                   b. The Parties’ MSJ Arguments on QLS’s Alleged Willful Stay Violation.
8
            Ms. Hoover seeks a declaration that QLS be held liable for a willful violation of the stay
9

10
     for its inaction after learning about the Bankruptcy. Specifically, Ms. Hoover argues that QLS

11   is jointly and severally liable with the other Defendants for willfully violating the stay because it

12   failed to notify this Court of the Sale and surplus funds, failed to notify PHH upon learning of

13   the Bankruptcy, and failed to cooperate with Ms. Hoover to unwind the sale. 15

14          QLS argues it did not willfully violate the stay because it received notice of the
15
     Bankruptcy after it delivered the Deed to IH6 on September 17, 2019. Further, QLS argues it
16
     14
17      This evidence cannot be accepted for determining the date IH6 received notice of the
     Bankruptcy. However, this Court notes there does not appear to be any dispute that QLS
18   believed on October 23, 2019, that it had communicated with the third-party purchaser who
     did not want the Sale unwound, and that the third-party purchaser would be seeking a ruling
19   in bankruptcy court to resolve the automatic stay issue.
     15
        In the complaint, Ms. Hoover also argued that QLS should have voided the sale under
20   RCW 61.24.050(2) because it received notice on the 11th day after the Sale. However, in Ms.
     Hoover’s response to QLS’s original motion for summary judgment and dismissal, Ms.
21   Hoover seems to discard this argument on QLS’s liability for a willful violation. Hoover Resp.
     to QLS 7:17–19, ECF No. 28. Ms. Hoover states, “[t]o be clear, QLS’[s] liability for violating
22
     the automatic stay arises from its inaction (regardless of when it learned of the automatic
23
     stay). Any references to the [Washington] Deed of Trust Act are not pertinent to liability.”
     Hoover Resp. to QLS 7:17–19, ECF No. 28. Since the Debtor’s MSJ only addresses liability,
24   the Court will not address the RCW 61.24.050(2) argument. This Court notes that if it held
     QLS was obligated to void a sale upon receiving notice of a bankruptcy filing despite RCW
25   61.24.050(2)’s discretionary language, the Court would not find QLS’s failure to do so
     constituted a willful stay violation here because of the timing when QLS received notice and
     QLS’s inability to verify Ms. Hoover’s Bonney Lake Property interest from the Bankruptcy.



     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 29
     Case 20-04002-MJH Doc 89
                           81 Filed 02/26/21
                                    02/08/21 Ent. 02/26/21
                                                  02/08/21 19:26:29
                                                           16:23:49 Pg. 33
                                                                        29 of 40
                                                                              32
1    could not be a “judge” in resolving whether the sale should be unwound because of the legal
2    dispute among Ms. Hoover, PHH, and IH6 over the automatic stay’s impact on the nature of
3
     Ms. Hoover’s interest in the Bonney Lake Property. For the reasons below, this Court agrees
4
     with QLS.
5
           2. Under these Facts, QLS’s Failure to Act Is Not a Willful Stay Violation.
6
           While the Ninth Circuit has determined that a "failure to act" may constitute a willful
7
     stay violation, see Dyer, 322 F.3d at 1192, here the undisputed facts do not establish that
8
     QLS has committed a willful stay violation. Such findings are typically made in connection with
9
     a party’s failure to remedy a stay violation it committed or where such party had a duty to take
10

11
     remedial action, see supra Discussion § E.2. It is undisputed, however, that QLS did not take

12   any action with knowledge of the Bankruptcy. QLS conducted the Sale according to the

13   Washington Deed of Trust Act (“DTA”) and sold the Bonney Lake Property to a third-party

14   purchaser without knowledge of the Bankruptcy. Thus, QLS did not commit any actions in

15   conducting the Sale that are willful stay violations. Following the Sale and before receiving
16
     notice of the Bankruptcy, QLS also delivered the Deed to the third-party purchaser. As Ms.
17
     Hoover admits, upon physical delivery of the Deed to IH6, QLS had complied with its duties
18
     under the DTA. See RCW 61.24.050(1).
19
           After completing its duties under the DTA, it is further undisputed that QLS did not
20
     commit any act against Ms. Hoover or the Bonney Lake Property that violated the provisions
21
     of Section 362(a). Although this Court determined the Sale is void, it is undisputed that QLS
22
     was unaware of the Bankruptcy during the Sale and delivery of the Deed. After receiving
23

24   notice of the Bankruptcy, QLS also did not commit a willful violation by failing to act after

25   fulfilling its obligations under the DTA because it had no ability to take any further action




     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 30
     Case 20-04002-MJH Doc 89
                           81 Filed 02/26/21
                                    02/08/21 Ent. 02/26/21
                                                  02/08/21 19:26:29
                                                           16:23:49 Pg. 34
                                                                        30 of 40
                                                                              32
1    (absent a court order), like rescinding the Sale. Under these facts, the Court finds that QLS
2    did not commit any act or fail to take any action that willfully violated the automatic stay.
3
               Accordingly, the Debtor’s MSJ as to QLS’s alleged willful stay violation is denied and
4
     QLS is entitled entry of an order declaring that its actions to date did not constitute a willful
5
     violation of the stay.
6
                                            III.   Conclusion.
7
            The Court concludes that the Bonney Lake Property foreclosure sale to IH6 and
8
     subsequent Deed transfer and recordation violated the automatic stay and are therefore void.
9

10
     All Defendants shall cooperate with Ms. Hoover and her counsel to immediately take all

11   necessary steps to undo the foreclosure sale of the Bonney Lake Property.

12          Ms. Hoover has established as a matter of law that she is entitled to partial summary

13   judgment as to PHH’s, the Trust’s, and NewRez’s willful stay violations. The Court makes no

14   finding as to the specific damages owed to Ms. Hoover.
15
            As described above, a genuine dispute of material fact exists concerning IH6’s alleged
16
     willful violation of the automatic stay. The Debtor's MSJ and IH6's MSJ on this issue are
17
     denied.
18
            Regarding QLS, QLS has established that it is entitled to summary judgment as a
19
     matter of law. QLS’s MSJ is granted but QLS is not yet dismissed. This Court will address
20
     QLS’s dismissal at a future status conference, see below. As such, the Debtor's MSJ as to
21
     QLS is denied.
22

23          IH6’s MSJ and PHH’s MSJ are denied, and IH6’s and PHH’s Annulment Motion is

24   denied.

25




     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 31
     Case 20-04002-MJH Doc 89
                           81 Filed 02/26/21
                                    02/08/21 Ent. 02/26/21
                                                  02/08/21 19:26:29
                                                           16:23:49 Pg. 35
                                                                        31 of 40
                                                                              32
1          Judge Heston’s Courtroom Deputy will contact the parties to schedule a status
2    conference to discuss how best to proceed in this case in light of the Court's Memorandum
3
     Decision, including the effect of the Sale being declared void, the remaining claims against
4
     IH6, and resolution of any damage claims.
5
                                 /// End of Memorandum Decision ///
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     MEMORANDUM DECISON ON CROSS-MOTIONS FOR SUMMARY JUDGMENT - 32
     Case 20-04002-MJH Doc 89
                           81 Filed 02/26/21
                                    02/08/21 Ent. 02/26/21
                                                  02/08/21 19:26:29
                                                           16:23:49 Pg. 36
                                                                        32 of 40
                                                                              32
         Entered on Docket February 8, 2021

                                                Below is the Order of the Court.

1
                                                _____________________
2
                                                Mary Jo Heston
                                                U.S. Bankruptcy Judge
3
                                                (Dated as of Entered on Docket date above)
4

5

6       ________________________________________________________________

7

8                          UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
9

10
     In re:
                                                                     Bk. No. 19-42890
11   SARAH HOOVER,

12                              Debtor.

13   SARAH HOOVER,                                              Adversary No. 20-04002

14                              Plaintiff,
                                                       ORDER ON CROSS-MOTIONS FOR
15
              v.                                           SUMMARY JUDGMENT
16
     QUALITY LOAN SERVICE CORPORATION
17   OF WASHINGTON; PHH MORTGAGE
     CORPORATION D/B/A PHH MORTGAGE
18   SERVICES; HSBC BANK USA, N.A., AS
     TRUSTEE OF THE FIELDSTONE
19   MORTGAGE INVESTMENT TRUST,
     SERIES 2006-2; NEWREZ, LLC; AND IH6
20   PROPERTY WASHINGTON, L.P. D/B/A
     INVITATION HOMES,
21
                                Defendants.
22

23

24            This adversary proceeding and the pending motions for summary judgment

25   (collectively the “MSJs”) involve the impact of the automatic stay on the post-bankruptcy




     ORDER ON CROSS-MOTIONS
     FOR SUMMARY JUDGMENT - 1
     Case
      Case20-04002-MJH
           20-04002-MJH Doc
                         Doc89
                             82 Filed
                                 Filed02/26/21
                                       02/08/21 Ent.
                                                 Ent.02/26/21
                                                      02/08/2119:26:29
                                                               16:27:14 Pg.
                                                                         Pg.37
                                                                             1 of 3
                                                                                  40
1    foreclosure sale of the Plaintiff’s, Ms. Sarah Hoover (“Ms. Hoover”), family residence located
2    at 18205 106th Street East, Bonney Lake, Washington (the “Bonney Lake Property”), and
3
     whether each defendant is liable for any violation of the automatic stay.
4
            The parties to the MSJs are: (i) Plaintiff-Debtor, Ms. Hoover; (ii) Defendant, PHH
5
     Mortgage Corporation (“PHH”), the special servicer for the loan (the “Loan”) secured by the
6
     Bonney Lake Property; (iii) Defendant, NewRez, LLC (“NewRez”), the general servicer of the
7
     Loan; (iv) Defendant, HSBC Bank USA, N.A (the “Trust”), as Trustee of the Fieldstone
8
     Mortgage Investment Trust, Series 2006-2 (the “Beneficiary”); (v) Defendant, Quality Loan
9

10
     Service Corporation of Washington (“QLS”), the foreclosure trustee; and (vi) Defendant, IH6

11   Property Washington L.P. (“IH6”), the third-party purchaser at the foreclosure sale.

12          The following MSJs came before the Court for argument on November 20, 2020:

13          (1) Ms. Hoover’s Motion for Partial Summary Judgment, ECF No. 42 (“Debtor’s MSJ”),

14   seeking a declaration that the foreclosure sale violated the automatic stay and that each
15
     defendant’s conduct constitutes a willful violation of the automatic stay;1
16
            (2) QLS’s Motion for Summary Judgment seeking dismissal of Ms. Hoover’s complaint
17
     for willful violation of the automatic stay with prejudice and its dismissal from the adversary
18
     proceeding, ECF No. 58 (“QLS’s MSJ”);
19
            (3) PHH’s, the Trust’s, and NewRez’s Joint Motion for Summary Judgment seeking
20
     dismissal of Ms. Hoover’s complaint for willful violation of the automatic stay with prejudice
21
     and its dismissal from this adversary proceeding, ECF No. 62 (“PHH’s MSJ”); and,
22

23          (4) IH6’s Motion for Summary Judgment seeking dismissal of Ms. Hoover’s complaint

24   for willful violation of the automatic stay with prejudice, its dismissal from this adversary

25
     1
      The Debtor’s MSJ defers the issue of compensatory and punitive damages as alleged in the
     Amended Complaint to a future proceeding.


     ORDER ON CROSS-MOTIONS
     FOR SUMMARY JUDGMENT - 2
     Case
      Case20-04002-MJH
           20-04002-MJH Doc
                         Doc89
                             82 Filed
                                 Filed02/26/21
                                       02/08/21 Ent.
                                                 Ent.02/26/21
                                                      02/08/2119:26:29
                                                               16:27:14 Pg.
                                                                         Pg.38
                                                                             2 of 3
                                                                                  40
1    proceeding, ECF No. 65 (“IH6’s MSJ”), and its motion for annulment of the automatic stay,
2    Bankr. No. 19-42890, ECF No. 18.2
3
               After oral argument on these MSJs, the Court took these matters under advisement.
4
     The Court having considered the evidence and arguments presented, and a Memorandum
5
     Decision having been entered and incorporated herein, now, therefore, it is hereby
6
               ORDERED that the foreclosure sale of the Bonney Lake Property is void and all
7
     Defendants shall cooperate with Ms. Hoover and her counsel to immediately take all
8
     necessary steps to undo the foreclosure sale of the Bonney Lake Property; it is further
9

10
               ORDERED that the Debtor’s MSJ, ECF No. 42, is granted against PHH but denied in

11   its requested relief against QLS and IH6; it is further

12             ORDERED that PHH’s MSJ, ECF No. 62, and IH6's MSJ, ECF No. 65, are denied; it is

13   further

14             ORDERED that IH6’s and PHH’s Annulment Motion, Bankr. No. 19-42890, ECF Nos.
15
     18, 40, is denied; it is further
16
               ORDERED that QLS’s MSJ, ECF No. 58, is granted but, pursuant to the Memorandum
17
     Decision, QLS is not yet dismissed from this adversary proceeding; it is further
18
               ORDERED that Judge Heston’s Courtroom Deputy will contact the parties to schedule
19
     a time and date for a status conference to discuss how best to proceed in this case in light of
20
     the Court's Memorandum Decision, including the effect of the Sale being declared void, the
21
     remaining claims against IH6, and resolution of any damage claims.
22

23                                           /// End of Order ///

24

25
     2
       PHH joined IH6’s Motion to Annul to Automatic Stay. Bankr. No. 19-42890, ECF No. 40
     (collectively the “Annulment Motion”).


     ORDER ON CROSS-MOTIONS
     FOR SUMMARY JUDGMENT - 3
     Case
      Case20-04002-MJH
           20-04002-MJH Doc
                         Doc89
                             82 Filed
                                 Filed02/26/21
                                       02/08/21 Ent.
                                                 Ent.02/26/21
                                                      02/08/2119:26:29
                                                               16:27:14 Pg.
                                                                         Pg.39
                                                                             3 of 3
                                                                                  40
 1                                     CERTIFICATE OF SERVICE
 2             On February 26, 2021, I served the foregoing document(s): DEFENDANTS’ NOTICE
 3 OF APPEAL AND STATEMENT OF ELECTION, in the manner described below:
       Jason D. Anderson                  CM/ECF
 4                                        UPS Overnight
       Anderson Law of King County, PLLC
       787 Maynard Ave S., Suite B        UPS 2 Day Shipping
 5                                        Email
       Seattle, WA 98104                  Courier
 6     Jason@alkc.net
       Counsel for Plaintiff/Debtor
 7
       Christina L. Henry                 CM/ECF
 8                                        UPS Overnight
       Henry & Degraaff, P.S.
       787 Maynard Ave S., Suite B        UPS 2 Day Shipping
 9                                        Email
       Seattle, WA 98104                  Courier
10     chenry@hdm-legal.com
       Counsel for Plaintiff/Debtor
11
       Joseph W. McIntosh                 CM/ECF
12                                        UPS Overnight
       McCarthy & Holthus, LLP
       108 1st Ave South, Suite 300       UPS 2 Day Shipping
13                                        Email
       Seattle, WA 98104                  Courier
14     jmcintosh@mccarthyholthus.com
       Counsel for Quality Loan Service
15     Corporation of Washington
16                                                         CM/ECF
          John A. McIntosh
          Schweet Linde & Coulson, PLLC                    UPS Overnight
17                                                         UPS 2 Day Shipping
          575 S. Michigan St.                              Email
18        Seattle, WA 98108                                Courier
          johnm@schweetlaw.com
19        Counsel for IH6 Property Washington,
20        L.P.
               I declare under penalty of perjury under the laws of the United States of America that the
21
     foregoing is true and correct.
22
               Dated: February 26, 2021
23

24                                                          Rachel M. Perez

25

26
      NOTICE OF APPEAL AND STATEMENT OF ELECTION                                             HOUSER LLP
      AP NO. 20-04002-MJH                                                     600 University St., Ste. 1708
      Page 5                                                                           Seattle, WA 98101
                                                                                      PH: (206) 596-7838
                                                                                    FAX: (206) 596-7839
     Case 20-04002-MJH           Doc 89     Filed 02/26/21     Ent. 02/26/21 19:26:29       Pg. 40 of 40
